
	
		I
		111th CONGRESS
		1st Session
		H. R. 1962
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Posey (for
			 himself and Ms. Wasserman Schultz)
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To authorize the Space Shuttle to be flown from 2010
		  through 2015, and to authorize appropriations for the National Aeronautics and
		  Space Administration for this purpose.
	
	
		1.Short titleThis Act may be cited as the
			 American Space Access
			 Act.
		2.FindingsCongress finds the following:
			(1)The United States
			 has been the preeminent leader in human spaceflight for nearly 50 years. Under
			 NASA’s leadership, this Nation has engaged many countries, including former
			 adversaries, in a series of peaceful space missions that have contributed to
			 mutual trust and understanding that continue to this day.
			(2)The planning and
			 development of the International Space Station (ISS) is the culmination of many
			 of these collaborations, bringing together through NASA’s leadership a number
			 of foreign partners to invest and participate in its construction and
			 operation. It is the most technologically challenging and complex project ever
			 undertaken. The United States has been the largest contributor, having invested
			 tens of billions of dollars developing, building, and transporting components
			 of the International Space Station to orbit.
			(3)One of the guiding
			 principles articulated in National Security Presidential Directive 49, United
			 States National Space Policy, states, The United States considers space
			 capabilities—including the ground and space segments and supporting links—vital
			 to its national interests. Consistent with this policy, the United States will
			 preserve its rights, capabilities, and freedom of action in space; dissuade or
			 deter others from either impeding those rights or developing capabilities
			 intended to do so; take those actions necessary to protect its space
			 capabilities; respond to interference; and deny, if necessary, adversaries the
			 use of space capabilities hostile to U.S. national interests.
			(4)The International
			 Space Station is nearing completion, with remaining ISS construction missions
			 scheduled to be concluded in 2010. The Station’s crew size will increase to 6,
			 enabling the full utilization of its laboratories and research facilities in a
			 microgravity environment for the decade to come. Routine and assured access to
			 the Station is critical if we are to capitalize on our investment.
			(5)In January 2004,
			 the President directed NASA to honor our international commitments to complete
			 the assembly of the International Space Station and retire the Space Shuttle by
			 2010. The directive also called for the development of a new system to enable
			 astronauts to travel beyond low Earth orbit. This system, the Constellation
			 System, consisting of the Orion crew exploration vehicle and Ares launch
			 vehicle, would also be capable of traveling to the International Space Station
			 but would not be available until 4 years after the projected retirement of the
			 Space Shuttle. This plan was ratified by Congress in the National Aeronautics
			 and Space Administration Authorization Act of 2005 (Public Law 109–155).
			(6)Other nations are
			 now investing heavily to develop manned spaceflight and robotic capabilities.
			 During the planned gap following retirement of the Space Shuttle, these nations
			 are expected to enhance their space capabilities, jeopardizing our Nation’s
			 preeminence and our ability to influence other space-faring nations, contrary
			 to the national policy (National Security Presidential Directive 49). United
			 States influence in world affairs and our ability to shape future peaceful uses
			 in space will be imperiled.
			(7)Congress believes
			 it is imperative that NASA reduce our Nation’s dependence on foreign launch
			 providers to access the International Space Station. The planned gap has
			 expanded to 5 years, and if development problems are encountered, the gap will
			 continue to widen. A 5-year or more gap is too long to rely on other nations to
			 access the International Space Station, the bulk of which we have
			 provided.
			(8)Unless Space
			 Shuttle operations are extended beyond 2010, the United States will be heavily
			 reliant on Russia to supply crew and possibly cargo transport services to the
			 International Space Station during the gap period of 2010 through 2015. There
			 is no other proven and reliable means of transporting our astronauts into space
			 during this period.
			(9)The United States
			 should not increase its reliance on Russia to transport American astronauts
			 into space, given the increasingly divergent views and posturing from Russia.
			 Russia opposes the United States plan to base an antimissile radar system in
			 the Czech Republic and interceptor missiles in Poland to counter the threat
			 posed by the Iranian nuclear weapons and missile programs. Russia also
			 suspended its participation in the Conventional Forces in Europe (CFE) treaty,
			 one of the most significant arms control agreements of the Cold War years.
			 Additionally, Russia continues to arm some of America’s adversaries. Despite
			 United States objections, Russia provided billions of dollars worth of weapons
			 to the regime of Hugo Chavez in Venezuela in 2006. Such meddling is a possible
			 violation of the Monroe Doctrine and a throwback to the Cold War era. Even more
			 troublesome is the Russian history of weapons trading with Iran. Russia has
			 supplied advanced conventional arms technology, missile technology, and nuclear
			 technologies to this very anti-American regime.
			(10)In the late
			 1990s, Russia fell short in fulfilling its commitment to the International
			 Space Station.
			(11)NASA was forced
			 to transfer hundreds of millions of dollars to enable the Russians to complete
			 the critical Space Station service module Zvezda, without which the
			 International Space Station could not operate.
			(12)Russia delayed
			 completion of the Zvezda service module for several years. Under the
			 International Space Station agreement, the Russian government had committed to
			 fund as well as build the Zvezda service module. Subsequent transfers from the
			 United States, in order to complete the module, reflect serious Russian
			 mismanagement in the field of space.
			(13)In 2000, while
			 Russia was failing to meet its commitment to the International Space Station,
			 Russia was diverting financial and human resources away from fulfilling its
			 International Space Station commitments in order to keep the Russian’s Mir
			 Space Station aloft.
			(14)Russia’s past
			 shortcomings in fulfilling commitments to its international space partners
			 should serve as a warning to the United States as we consider increased
			 reliance on Russian space services in the future. It is not prudent for the
			 United States to depend on Russia for access to space given our past experience
			 with this relationship.
			(15)The United States
			 has already invested tens of billions of dollars in the International Space
			 Station program since its inception.
			(16)There is much
			 research of great value being conducted in space, and on the International
			 Space Station, that may yield tremendous gains. Research conducted on the
			 International Space Station may help scientists back on Earth develop medicines
			 to treat diseases and help us better understand the Earth’s climate. Many
			 scientists believe that the microgravity environment of space will enable the
			 development of new drugs, vaccines, and other therapies. Equipment on the
			 International Space Station will monitor stratospheric gases, and investigate
			 ozone chemistry.
			(17)To ensure that
			 the United States realizes the dividends from the considerable investment we
			 have made in the International Space Station, we need to ensure continued
			 access to space for our astronauts. However, NASA’s plan for transport of crew
			 to and from the International Space Station fails to provide necessary
			 redundancies to provide assured access to space.
			(18)NASA anticipates
			 that the Russian Soyuz spacecraft will be the only vehicle for astronaut crew
			 rotation to the International Space Station after 2010. From 2011 until the
			 planned operation of Orion in 2015, NASA likely has no other option for
			 transporting American astronauts to space other than on Russian
			 vehicles.
			(19)Due to NASA’s
			 lack of a backup plan for reliance on the Russians for transport of American
			 astronauts to space, the United States needs a better approach. The best
			 approach is the Space Shuttle, a proven, domestic source of space transport for
			 assured access to space, including the International Space Station, for crew
			 and cargo transport.
			(20)With 2 Shuttle
			 missions per year during the human spaceflight program flight gap between
			 Shuttle and Orion, currently scheduled from 2010 through 2015, we can replace
			 our need to rely on the Russians for crew rotation for the International Space
			 Station.
			(21)Savings from
			 replacing Russian transport services to the International Space Station with
			 the Space Shuttle would pay for a portion of the costs for flying 2 Space
			 Shuttle missions per year.
			(22)Only by closing
			 the gap between 2010 and 2015, or until the Orion is operational, will our
			 Nation be able to keep our Nation’s highly skilled and critically important
			 spaceworkers and engineers gainfully employed, and mitigate the loss of
			 critical skills.
			(23)By extending
			 Space Shuttle operations, NASA may realize considerable savings by no longer
			 having to pay retention bonuses to critical space workers. But retention
			 bonuses would not be the only added costs associated with the end of Space
			 Shuttle operations when critical skilled workers leave NASA or its contractors.
			 Recruitment incentives for new workers and contract cost increases could also
			 be incurred by NASA since the majority of the Kennedy Space Center’s workforce
			 are contractors.
			(24)The success of
			 the Constellation program will depend on having the most skilled and
			 experienced workforce possible. The workforce gap, as currently envisioned by
			 NASA, will jeopardize this. NASA has acknowledged that thousands of critical
			 space workers will lose their jobs in the transition from the Space Shuttle to
			 the Constellation program. Continued operation of the Space Shuttle, but on a
			 reduced flight requirement, while also integrating these workers into the Orion
			 program, is the best way to retain many of these critical workers and skill
			 sets.
			(25)An August 2007
			 study by the Government Accountability Office, NASA Progress Made on
			 Strategic Human Capital Management, but Future Program Challenges
			 Remain, stated that the agency as a whole faces challenges in
			 recruiting and retaining highly experienced senior-level engineers in certain
			 specialties. NASA’s principal workforce challenge will be faced in the
			 transition to the next generation of human space flight
			 systems..
			3.Extending space
			 shuttle operations
			(a)Use of Space
			 Shuttle for Access to SpaceNASA shall fly not less than 2 Space
			 Shuttle missions per year for crew transport, instead of purchasing Russian
			 crew and cargo services, for the period beginning in 2010 and ending—
				(1)in 2015;
				(2)when Orion is
			 operational; or
				(3)when NASA has
			 certified the safe operation of an available United States commercial
			 capability,
				whichever
			 occurs first. There are authorized to be appropriated to NASA such sums as may
			 be necessary, in addition to amounts otherwise authorized, to carry out this
			 subsection.(b)Insufficient
			 FundingExcept as provided under subsection (c), the requirements
			 of this Act shall have effect only to the extent that sufficient funding is
			 appropriated, as authorized under subsection (a). Sufficient funding is defined
			 as funds required to fully or partially comply with the requirements of this
			 Act.
			(c)Report to
			 CongressNASA shall report to Congress not later than 90 days
			 after the date of enactment of this Act on the specific costs and actions
			 needed to extend the operation of the Space Shuttle in accordance with this
			 Act.
			(d)Operational
			 EfficienciesAs soon as possible, but no later than March 31,
			 2011, NASA shall investigate areas of reduced operations and enhanced cost
			 savings and implement those that do not impinge the safe operation of the Space
			 Shuttle program, including the following:
				(1)The possible
			 retirement of one Space Shuttle orbiter, leaving 2 to remain operational, in a
			 manner that ensures the safe operation of the Space Shuttle program.
				(2)Significantly
			 reducing changes to the design of the Space Shuttle orbiters, in a manner that
			 ensures the safe operation of the Space Shuttle program. This shall include
			 changes to the Space Shuttle software systems.
				(3)Significantly
			 reducing Space Shuttle orbiter configuration operations and payload
			 configuration operations, in a manner that ensures the safe operation of the
			 Space Shuttle program.
				(4)Maximizing the use
			 of shared personnel between the continued operation of the Space Shuttle and
			 Constellation and other NASA programs.
				(e)FacilitiesIf
			 conflicts arise in NASA’s efforts to allocate facilities, personnel, and other
			 resources in order to fly the Space Shuttle as well as continue the development
			 of Constellation, then NASA shall identify in a report to Congress in advance
			 such conflicts, along with recommendations as to how they can be
			 mitigated.
			4.Expediting
			 constellation
			(a)Report to
			 congressNot later than 3
			 months after the date of enactment of this Act, NASA shall report to Congress
			 on the amount of funding needed to expedite the schedule of the Orion Crew
			 Exploration Vehicle and the Ares I Crew Vehicle and associated ground support
			 systems. Such report shall—
				(1)contain a
			 description and timeline for an expedited schedule to bring Orion and Ares I on
			 line sooner; and
				(2)outline the
			 additional funding needed to achieve this expedited schedule.
				(b)Authorization of
			 approprationsThere are
			 authorized to be appropriated to NASA such sums as may be necessary to achieve
			 the goals of this section. Such funding shall be in addition to any funding
			 needed to continue operations of the Shuttle beyond 2010.
			
